Citation Nr: 0620579	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
bronchial asthma.  

In July 2003 the veteran and his wife testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In February 2004 the Board remanded the claim for further 
development.  That development has been completed.  This 
remand also referred a claim of entitlement to a non-service 
connected pension and a claim of entitlement to service 
connection for heart disease as a residual of scarlet tinea 
in service.  The claims folder shows that these issues have 
been noted but not yet adjudicatated.  They are again 
referred to the RO for appropriate action.  
 
During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the San Diego, 
California RO.


FINDING OF FACT

The veteran has a current respiratory disorder, namely 
obstructive lung disease, which is etiologically related to 
service.  



CONCLUSION OF LAW

Service connection for a chronic respiratory disorder, namely 
obstructive lung disease, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess v. Nicholson, 19 Vet. App. 473 (2006)) 
is unnecessary to aid the veteran in substantiating his 
claim.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of a successful service connection claim is 
met in this case.  VA outpatient treatment records from April 
1993 to January 2002 include diagnoses of, and treatment for, 
moderate obstructive lung disease.  The veteran underwent VA 
examination in July 2004 and, while the VA examiner diagnosed 
a history of obstructive lung disease rather than current 
lung disease, the examination report includes discussion of 
June 2004 pulmonary function tests (PFTs) which revealed flow 
rates consistent with obstructive lung disease.  Therefore, 
the criterion of a current respiratory disorder has been met.  

In regard to the second element, the veteran has testified to 
shortness of breath and treatment for pneumonia in service 
and has reported that he has experienced lung problems since 
that time.  Although the veteran is capable of reporting 
symptoms experienced in service, he is not competent to 
diagnose pneumonia in service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes that requests have been made to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical records, Surgeon General's Office records, and 
sick/morning reports, however, the NPRC responded in May 2004 
that the veteran's records were related to the 1973 fire at 
the NPRC and could not be located.  Thus, only an incomplete 
set of service medical records has been associated with the 
claims file.  These records indicate normal lungs and chest 
X-rays on enlistment and separation, with no respiratory 
complaints or any mention of pneumonia.  

In light of the absence of a complete set of service medical 
records in this case, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite the absence of a diagnosis of a chronic respiratory 
disorder in service, service connection could nonetheless be 
established if all the evidence, including that pertinent to 
service, established that obstructive lung disease began in 
service.  38 C.F.R. § 3.303(d).

While VA outpatient treatment records from April 1993 to 
January 2002 include ongoing treatment for respiratory 
problems, these records do not include any opinion as to 
etiology of this condition.  

On the VA examination in July 2004, the veteran reported that 
he had no difficulty with breathing prior to entering 
service.  He added that during service he began smoking a 
pack to a pack and a half of cigarettes a day.  He also 
reported being hospitalized in service for treatment of 
pneumonia.  The veteran used inhalers to treat his 
respiratory disorder, but reported that he became short of 
breath with fairly minimal activity.  

Physical examination revealed an occasional expiratory wheeze 
heard over the left lung.  The VA examiner reviewed pulmonary 
function tests (PFTs) from June 2004 which revealed normal 
vital capacity, ruling out restrictive lung disease, however, 
flow rates were moderately decreased, consistent with 
obstructive lung disease.  The diagnoses pertinent to the 
veteran's respiratory condition were history of pneumonia 
while in the military and history of obstructive lung disease 
most likely secondary to his long history of smoking that 
started while he was in the military.  

The VA examiner opined that it was possible that the 
pneumonias that the veteran had over the years could have 
additionally contributed to his breathing difficulties.  The 
VA examiner added that because of the veteran's history of 
heart disease and heart failure, it was difficult to 
ascertain how much of the veteran's shortness of breath was 
due to lung disease versus underlying cardiac disease.  The 
VA examiner concluded by stating that it was almost certain 
that the veteran's obstructive lung disease that began in the 
military contributed in a significant way to his breathing 
difficulty.  

This final opinion provides competent evidence of a nexus 
between the currently diagnosed obstructive lung disease and 
service.

The Board acknowledges that the law precludes service 
connection for disease or disability resulting from the use 
of tobacco products for all claims filed after June 9, 1998.  
However, the statute also states that service connection 
shall not be precluded for a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
service.  See 38 U.S.C.A. § 1103(a).  

Thus, while the VA examiner stated that obstructive lung 
disease was most likely secondary to the veteran's long 
history of smoking, he also gave an opinion linking current 
respiratory problems to obstructive lung disease which began 
in service.  Because this opinion provides a nexus not with 
tobacco use, but with a disease incurred in service, is 
buttressed by the veteran's own report of a continuity of 
symptomatology since service, and because there is no 
competent medical opinion to the contrary, the Board finds 
that service connection is warranted.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a respiratory disorder, 
namely obstructive lung disease, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


